DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II (Figs. 1-5) in the reply filed on 06/22/2022 is acknowledged.  The traversal is on the ground(s) that the lack of unity of invention has now been fixed due to the amendment to claims 1 and 16 to include “an electric drive for retracting the locking member out of engagement with the catch.”. This reasoning is found to be persuasive and the restriction is withdrawn. 
Applicant’s reply filed on 06/22/2022 has amended claims 1, 5, 16, and 18 and cancelled claims 4 and 17. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:25
Claim 1, line 5, “…guide means…”
The generic placeholder is “guide means” and the functional language attributed the “guide means” includes: “…translational movement…"
Structure “read into” the claims from the specification to support the claimed functional language includes “wherein for example a ball bearing slide may be provided as the guide means” (Page 4 of the Specification)
Claim 10, lines 1-2, “…sliding means…”
The generic placeholder is “sliding means” and the functional language attributed the “sliding means” includes: “…carriage comprises sliding means…”
Structure “read into” the claims from the specification to support the claimed functional language includes “sliding means for accommodating the tank advantageously may comprise straight guide rails for guiding sliders of the tank.” (Page 7 of the Specification)
Claim 14, line 1, “…dampening means…” and the functional language attributed the “dampening means” includes: “slowing movement of the carriage before the tank reaches the servicing position.”
The generic placeholder is “dampening means” 
Structure “read into” the claims from the specification to support the claimed functional language includes “the damper 74 is shown to be connected to the carriage 24 via attachment 32 and hence provides for dampening over the entire range of movement of the carriage 24, the damper 74 also can be designed to come into action only towards the end of travel of carriage 24.” (Page 14 of the Specification)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1, 10 and 14, claim limitations, “guide means” (claim 1), “sliding means” (claim 10), and “dampening means” (claim 14) have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20090261697 A1, hereinafter Hill) in view of Wang et al. (CN 106979645 A1, hereinafter Wang). 
Regarding claim 1, Hill discloses a household appliance (Abstract, line 1, “An appliance drawer construction…”) comprising 
a liquid tank (Para. 0002, lines 3-4 from end, “…water is then automatically introduced into the dispenser chamber and mixes with the additive.”) adapted for translational movement between a use position in which the tank is positioned within a housing of the household appliance (Para. 0017, last 3 lines, “…slidably guiding the first catch 7 into engagement with second catch 9 as drawer 1 is advanced fully into housing 3.”) and a servicing position in which the tank is at least partially extracted from the housing (Para. 0021, lines 5-8, “…drawer 1 will remain free to be manually extended further out of the housing to allow a user full access to the additive storage compartments of the drawer.”), 
the household appliance further comprising biasing means for biasing the tank towards the servicing position (Para. 0020, lines 5-7, “…bias mechanism 20 may comprise a compression spring 21 mounted upon a cylindrical guide rod 23 positioned in housing 3 behind inserted drawer 1.”), and 
releasable latch means for selectively arresting the tank in the use position or releasing the tank for movement towards the servicing position (Para. 0023, lines 1-3, “The latch mechanism is preferably configured to permit the drawer to move sufficiently outwardly relative to push-button 5…”), 
the household appliance further comprising a carriage associated to the tank (Para. 0026, lines 5-6, “…a bottom of the drawer compartment structure 28 attached at the rear side of console 26…”) and configured for translational movement (Fig. 2, where the carriage is shown as structure 28 and is capable of being translationally inserted and removed from the appliance) along guide means provided in the housing (Para. 0003, lines 7-10, “Typically, the drawer slides in and out of the dispenser housing along guideways provided on opposite sides of drawer, and on corresponding sides of the cavity that receives the drawer.”); 
the biasing means comprising a spring element configured to be loaded when the tank is moved from the servicing position towards the use position (Para. 0019, lines 1-8, “A coil tension spring 17 is attached…to bias linkage member 11 for pivotal movement…”, and Para. 0020, lines 16-19, “This contact, upon full advancement of the drawer into the housing, also displaces rod 23 rearwardly against the bias of compression spring 21, so as to preload the spring to bias rod 23…”); and 
the latch means comprising: a catch provided at the carriage, a locking member located at the housing which in the use position of the tank engages the catch to arrest the tank in the use position (Para. 0017, last 3 lines, “…slidably guiding the first catch 7 into engagement with second catch 9 as drawer 1 is advanced fully into housing 3.”, where Para. 0017, lines 20-22, “…catch 7 carried by the drawer l…mating second catch 9…provided on the housing…”).
Hill does not disclose:
an electric drive for retracting the locking member out of engagement with the catch.
However, Wang discloses, in the similar field of drawers capable of holding liquids, a drawer with a catch that has an electrical locking mechanism that retracts in order to release the catch (Page 2, Para. 5 from end, liens 1-3, “Electric control lock mechanism is installed at the external rear cylinder body, configured to when the drawer is completely pushed into the cylinder, can be controlled to be switched to the locked state to lock the drawer in the cylinder, or switched to an unlocked state to release the locking of the drawer…”, where the locking mechanism can be translational, Page3, Para. 2, lines 1-3, “…translation limit block can parallelly arranged in the box body along the transverse direction of the cylinder; and the electric control lock mechanism further comprises a pressing block and can slide vertically is set on the box body…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catch mechanism in Hill to include an electric mechanism for the catch as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of automating the locking and unlocking process, allowing an easier user experience and still having a failsafe in case of electrical failures, as stated by Wang, Abstract, last 3 lines, “...the drawer and the tube of this invention can realize the automatic locking and unlocking, convenient for user to operate and still be unlocked drawer when the electric control lock mechanism failure or fault.”.

	Regarding claim 2, modified Hill teaches the apparatus according to claim 1, as set forth above, discloses wherein the locking member is biased towards engagement with the catch (Inherently disclosed in Hill, Para. 0017, lines 21-23, “Catch 7 is biased into engagement with a mating second catch 9 (see FIG. 6) provided on the housing, when the drawer is advanced into the housing…”).
	Regarding claim 3, modified Hill teaches the apparatus according to claim 2, as set forth above, discloses wherein the catch comprises a ramp surface configured to displace the locking member when the tank is moved towards the use position and to release the locking member to engage the catch upon the tank reaching the use position (Inherently disclosed in Hill, Fig. 6, where the catch 7 located on the drawer inherently includes a ramped surface or slanted surface that engages with the secondary catch 9 or the locking member when the drawer is an use position).
	Regarding claim 5, modified Hill teaches the apparatus according to claim 1, as set forth above, discloses further comprising the actuation element positioned at a front panel of the household appliance or at a front panel of the liquid tank (Inherently disclosed in Hill, Para. 0017, lines 17-19, “The latch mechanism includes a user operable latch release actuator, which may be a pushbutton 5 as shown.”, and Fig. 2, where the button is shown on the front panel of the liquid tank).
	Modified Hill does not disclose:
an actuation element for activating the electric drive.
However, Wang discloses the electric drive or control lock containing a button or actuating element (Page 7, Para. 3 from end, lines 2-3, “Electric control lock mechanism 50 further comprises a press block 77, button 76 and the first compression spring 78.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the button on the front panel in modified Hill to control the actuation of the electric drive as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a physical object to control the actuation of the drawer, which would improve the user experience, as stated by Wang, Abstract, last 3 lines, “...the drawer and the tube of this invention can realize the automatic locking and unlocking, convenient for user to operate…”.
	Regarding claim 6, modified Hill teaches the apparatus according to claim 1, as set forth above, discloses wherein the tank comprises a fill opening in an upper side of the tank at a front end of the tank (Inherently disclosed in Hill, Fig. 2, where the liquid tank 28 is shown with an opening on the top side that allows liquid to be filled within the tank).
	Regarding claim 7, modified Hill teaches the apparatus according to claim 6, as set forth above, discloses wherein in the servicing position the tank is extracted to an extent such that the fill opening is exposed (Inherently disclosed in Hill, Para. 0021, lines 5-8, “…drawer 1 will remain free to be manually extended further out of the housing to allow a user full access to the additive storage compartments of the drawer.”).
	Regarding claim 8, modified Hill teaches the apparatus according to claim 1, as set forth above, discloses wherein the carriage is fixedly connected to the tank or is formed integrally with the tank (Inherently disclosed in Hill, Fig. 2, where the carriage 28 is integrally connected with the tank).
	Regarding claim 14, modified Hill teaches the apparatus according to claim 1, as set forth above, discloses further comprising dampening means for slowing movement of the carriage before the tank reaches the servicing position (Inherently disclosed in Hill, Para. 0023, lines 8-12, “Thereafter, further rearward displacement of push-button 5 relative to drawer 1 is permitted
to at least partially absorb the outward movement of drawer 1 caused by bias mechanism 20 upon a release of first catch 7 from second catch 9.”, where the push button inherently includes a dampening device to slow movement).

Claims 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20090261697 A1, hereinafter Hill) in view of Wang et al. (CN 106979645 A1, hereinafter Wang) in further view of Formica et al. (WO 2009115277 A2, hereinafter Formica).
	Regarding claim 9, modified Hill teaches the apparatus according to claim 1, as set forth above.
Modified Hill does not disclose:
wherein the tank is removably connected to the carriage.
However, Formica discloses, in the similar field of drawer systems that comprise a tank or storage unit with guide rails for use in food appliances, a drawer or tank that is removably connected to the carriage with guide rails (Fig. 27, where 27.333 shows the guide rails located on the housing, where the drawer/tank 27.014 is removably connected to the guide rails to be slid into the housing). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the tank in modified Hill to explicitly have the tank be removably connected to the carriage or guide rails as taught by Formica.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of railing that would allow the drawer/tank to find a central location, as stated by Formica, Para. 0144, lines 1-3, “…The rails or runners 1.333 can provide a centering mechanism for the drawer 1.014 movement, whereby the drawer 1.014 readily finds the central location so that it is within the confines of the width of the refrigerator cabinet opening…”.
	Regarding claim 10, modified Hill teaches the apparatus according to claim 9, as set forth above, discloses wherein the carriage comprises sliding means for accommodating the tank, the sliding means oriented generally parallel to the guide means (Inherently disclosed in teaching from Formica, where the rails 27.333 act as a guide means to confine movement, Para. 0144, lines 1-3, “…rails or runners 1.333 can provide a centering mechanism for the drawer
1.014 movement, whereby the drawer 1.014 readily finds the central location so that it is within
the confines of the width of the refrigerator cabinet opening…”, and where the rails allow for translational movement, Para. 0144, lines 304, “…so as to allow the retraction of the carriage unit 1.008 back into the refrigerator cabinet.”, where in Fig. 27, the rail and guide means are parallel).
	Regarding claim 11, modified Hill teaches the apparatus according to claim 10, as set forth above, discloses comprising a fluid coupling that provides for connection of the tank to a fluid line of the household appliance (Inherently disclosed in Para. 0002, lines 5 from end, “At selected times during a wash cycle, water is then automatically introduced into the dispenser chamber and mixes with the additive. The water/additive mixture then flows out of the dispenser drawer and into a separate washing chamber, e.g., drum.”, where the flow of water out of the dispenser would inherently be through a fluid conduit).  
Regarding claim 13, modified Hill teaches the apparatus according to claim 11, as set forth above, discloses wherein the fluid coupling comprises a first member that is provided at the tank (Inherently disclosed in Hill, Para. 0017, line 14, “…selectively delivering water into the drawer…”, where the drawer acts as the first member and receives water, Para. 0002, lines 3-4 from end, “…water is then automatically introduced into the dispenser chamber…”) and a second member that is provided at the housing (Inherently disclosed in Hill, Para. 0017, lines 12-14, “Incorporated into the housing, above the cavity, is an overhead water distribution tray 2 (see FIG. 7) for selectively delivering water into the drawer…”).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20090261697 A1, hereinafter Hill) in view of Wang et al. (CN 106979645 A1, hereinafter Wang) in view of Formica et al. (WO 2009115277 A2, hereinafter Formica) and in further view of Bison et al. (CN 105518208 A1, hereinafter Bison).
	Regarding claim 12, modified Hill teaches the apparatus according to claim 11, as set forth above, discloses wherein the fluid coupling comprises a first member that is provided at the tank (Inherently disclosed in Hill, Para. 0017, line 14, “…selectively delivering water into the drawer…”, where the drawer acts as the first member and receives water, Para. 0002, lines 3-4 from end, “…water is then automatically introduced into the dispenser chamber…”) and a second member that is provided at the carriage (Inherently disclosed in Hill, Para. 0017, lines 12-14, “Incorporated into the housing, above the cavity, is an overhead water distribution tray 2 (see FIG. 7) for selectively delivering water into the drawer…”). 
	Modified Hill does not disclose:
fluid coupling is connected to the fluid line by a flexible hose.  
However, Bison discloses, in the similar field of insertable drawers containing fluid, the drawer having a fluid coupling connected to a flexible hose (Page 11, Para. 4, lines 2 from end, “…a connecting socket or tube base so as to form a supply line 32 of the rest of (flexible) hose attached to it.”, where 28 is the condensate reservoir/ storage component). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fluid line in modified Hill to be a flexible hose as taught by Bison.
	Regarding the feature of a flexible hose, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Modified Hill already discloses the drawer coupled to a liquid injecting chamber, where the fluid would inherently be release via a fluid conduit. Then Bison discloses a similar configuration, with the difference being that the fluid conduit is a flexible hose. Since there are limited options regarding the type of fluid conduit used and Bison shows that it is possible to use flexible hoses, it would have been an obvious design choice to use the flexible hose in modified Hill for the hose’s intrinsic properties.
	
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20090261697 A1, hereinafter Hill) in view of Wang et al. (CN 106979645 A1, hereinafter Wang) in further view of Luo et al. (CN 105395042 A1, hereinafter Luo).
	Regarding claim 15, modified Hill teaches the apparatus according to claim 1, as set forth above.
Modified Hill does not disclose:
wherein the household appliance is a steam oven.
However, Luo discloses, in the similar field of retractable drawers/tanks that hold liquid, where the drawer is used in a steam oven device (Page 2, Para. 1, lines 2-3, “…

a variety of cooking device, especially a cooking device of full intelligent, such as steaming, microwave oven.”, where Fig. 1 shows drawers being retractable in 31, 41). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drawer system in modified Hill to be used within a steam oven as taught by Luo.
	Regarding the feature of the drawer system being used in a steam oven, it is the Examiner’s position that such a modification would be obvious to try. Both modified Hill and Luo disclose similar retract tank systems that hold liquid, the major difference being the use of the machines as Hill uses the drawer for supplying cleaning components and Luo uses the drawer to cook food. However, the inherent design of the drawer/tank system is the same. Thus, with the drawer design having limited options and Luo showing that such a drawer system could work within a steam oven, it would be obvious to try using the drawer system in modified Hill within Luo.  

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20090261697 A1, hereinafter Hill) in view of Luo et al. (CN 105395042 A1, hereinafter Luo) and in further view of Wang et al. (CN 106979645 A1, hereinafter Wang).
	Regarding claim 16, Hill discloses a household appliance comprising a receptacle accessible through an opening in an outer panel of the appliance (Para. 0021, lines 5-8, “…drawer 1 will remain free to be manually extended further out of the housing to allow a user full access to the additive storage compartments of the drawer.”); 
a liquid-storage tank insertable through said opening to be accommodated within said receptacle (Para. 0002, lines 3-4 from end, “…water is then automatically introduced into the dispenser chamber and mixes with the additive.”); 
said liquid-storage tank being fully insertable through said opening so that a front portion thereof is flush or continuous with said outer panel in a use position of the storage tank (Para. 0017, last 3 lines, “…slidably guiding the first catch 7 into engagement with second catch 9 as drawer 1 is advanced fully into housing 3.”), and being partially extendable from but still retained in said receptacle in a servicing position of the storage tank (Para. 0020, lines 2-4 from end, “…upon disengagement of first catch 7 from second catch 9, the drawer will extend at least partially from the housing…”); 
a fluid coupling adapted reversibly to establish fluid communication between said storage tank and a fluid line of said appliance when the storage tank is in said use position (Para. 0002, lines 5 from end, “At selected times during a wash cycle, water is then automatically introduced into the dispenser chamber and mixes with the additive. The water/additive mixture then flows out of the dispenser drawer and into a separate washing chamber, e.g., drum.”, where the water can flow in and out of the drawer and the outflow from the drawer to the washing chamber would inherently need to be done through a fluid conduit);
a fill opening disposed at a front end of said storage tank and being thereby accessible from outside said appliance when the storage tank is in said servicing position (Fig. 2, where the fill opening is located at the top of the of the tank, where the drawer 28 is at least partially extended from the housing and would allow access to be refilled); 
a carriage adapted to accommodate said storage tank when received within said receptacle (Para. 0026, lines 5-6, “…a bottom of the drawer compartment structure 28 attached at the rear side of console 26…”), said carriage being longitudinally translatable along a longitudinal axis of said receptacle between a first end position corresponding to the use position of said storage tank and a second end position corresponding to the servicing position of said storage tank (Fig. 2, where the carriage is shown as structure 28 and is capable of being translationally inserted and removed from the appliance), said carriage being spring-biased toward said second end position and being translatable therefrom against said spring bias into said first end position upon engagement with and displacement by said storage tank upon insertion thereof up to said use position (Para. 0019, lines 1-8, “A coil tension spring 17 is attached…to bias linkage member 11 for pivotal movement…”, and Para. 0020, lines 16-19, “This contact, upon full advancement of the drawer into the housing, also displaces rod 23 rearwardly against the bias of compression spring 21, so as to preload the spring to bias rod 23…”
a locking member that cooperates in a locking position thereof with a catch on said carriage in order to retain said carriage in said first end position against said spring bias (Para. 0017, last 3 lines, “…slidably guiding the first catch 7 into engagement with second catch 9 as drawer 1 is advanced fully into housing 3.”, where Para. 0017, lines 20); and 
a damper adapted to slow movement of said storage tank toward said servicing position against the urging of said carriage based on the spring bias acting on said carriage (Para. 0023, lines 8-12, “Thereafter, further rearward displacement of push-button 5 relative to drawer 1 is permitted to at least partially absorb the outward movement of drawer 1 caused by bias mechanism 20 upon a release of first catch 7 from second catch 9.”, where the push button inherently includes a dampening device to slow movement).
Modified Hill does not disclose:
to seal said storage tank to prevent leakage of liquid through said coupling when said storage tank is not in said use position; 
said locking member being biased into said locking position and being displaceable out of said locking position against its bias by an electric drive adapted to retract the locking member out of engagement with the catch.
However, Luo discloses, in the similar field of retractable drawers for use in steam ovens, a fluid conduit that connects to the drawers which is controllable through a valve (Page 5, Para. 2, lines 6-8, “…steam is set at the steam inlet of the bottom 42 into three cooking box, steam entering by the first solenoid 151, second solenoid 152, third solenoid valve 153 control.”), which would inherently allow for the fluid connection to be closed (The inherent definition of a solenoid valve is that it can be closed or opened). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fluid conduit system in Hill to include the solenoid valves as taught by Luo.
One of ordinary skill in the art would have been motivated to make this modification in order to gain additional control over the fluid flow, as an inherent properties of valves is to provide greater control over flow, as stated by Luo, Page 5, Para. 1, line 2, “…steam inlet valve 22 closed…”, where other valves can also be closed.
Furthermore, Wang discloses, in the similar field of drawers capable of holding liquids, a drawer with a catch that has an electrical locking mechanism that retracts in order to release the catch (Page 2, Para. 5 from end, liens 1-3, “Electric control lock mechanism is installed at the external rear cylinder body, configured to when the drawer is completely pushed into the cylinder, can be controlled to be switched to the locked state to lock the drawer in the cylinder, or switched to an unlocked state to release the locking of the drawer…”, where the locking mechanism can be translational, Page3, Para. 2, lines 1-3, “…translation limit block can parallelly arranged in the box body along the transverse direction of the cylinder; and the electric control lock mechanism further comprises a pressing block and can slide vertically is set on the box body…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catch mechanism in Hill to include an electric mechanism for the catch as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of automating the locking and unlocking process, allowing an easier user experience and still having a failsafe in case of electrical failures, as stated by Wang, Abstract, last 3 lines, “...the drawer and the tube of this invention can realize the automatic locking and unlocking, convenient for user to operate and still be unlocked drawer when the electric control lock mechanism failure or fault.”.
Regarding claim 19, modified Hill teaches the apparatus according to claim 16, as set forth above, discloses user-operable switch at said front portion of said storage tank (Inherently disclosed in Hill, Fig. 2, push-button 5).
Modified Hill does not disclose:
said storage tank further comprising a first electrical contact at a rear thereof adapted to abut and communicate electrically with a second electrical contact disposed in the household appliance when the storage tank is properly inserted and seated in said use position, wherein an electrical signal transmitted via said first and second electrical contacts: 
provides in indication that the storage tank is properly seated in said use position, provides electrical communication between said actuator or a controller thereof and a user-operable switch at said front portion of said storage tank in order that said actuator will displace said locking member to release said storage tank from said use position upon user-operation of said switch, or both.
However, Wang discloses the tank including an electrical contact at the rear to transmit an electric signal determining when the tank is properly seated (Page 4, Para. 1, lines 1-5, “…a drawer position detection device, configured to after the drawer is completely pushed into the cylinder, generating the drawer closing signal, and a controller electrically connected with drawer position detection device, a fan and an air extractor, configured to after receiving the drawer closing signal, starting the fan and drawer device; when not receiving the drawer closing signal, closing the fan and a drawer device.”, where location of the detection sensor is not stated but would not change the inherent functioning of the system) and where the control circuit can be switched to unlock when the drawer is fully inserted (Page 2, Para. 5 from end, lines 1-3, “Electric control lock mechanism is installed at the external rear cylinder body, configured to when the drawer is completely pushed into the cylinder, can be controlled to be switched to the locked state to lock the drawer in the cylinder…”, where the controller is connected to the position detection device and where the switch can be the switch disclosed in Hill). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drawer system in modified Hill to include a drawer detection circuit as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of being able to determine when the drawer is fully inserted before energizing systems to save energy, as stated by Wang, Page 12, Para. 2, last 3 lines, “…when the drawer is closed signal is not received, that is, the drawer 20 is in an open state or a close state, stopping the blower 40 and a drawer device 400 to prevent the fan 40 and opening of the drawer device 400 brings the meaningless energy consumption.”.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20090261697 A1, hereinafter Hill) in view of Luo et al. (CN 105395042 A1, hereinafter Luo) and in view of Wang et al. (CN 106979645 A1, hereinafter Wang) and in further view of Yabuuchi et al. (JP 2017059418 A1, hereinafter Yabuuchi).
	Regarding claim 18, modified Hill teaches the apparatus according to claim 16, as set forth above.
Modified Hill does not disclose:
said electric drive comprising a solenoid actuator that is operated via a user-operable switch.
However, Yabuuchi discloses, in the similar field of retractable drawers, a drawer with an electric drive that is a solenoid actuator which is operated through a switch (Page 3, Para. 3, lines 1-3, “The lock driving unit 50 is controlled in operation according to the control of the capacitive touch switch device 60 and regulates the operation of the door lock mechanism 20. The lock driving unit 50 includes a solenoid actuator 52 and a restriction piece 54.”, where the capacitive switch is located on the drawer unit). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric locking mechanism in modified Hill to specifically be a solenoid actuator as taught by Yabuuchi. 
	Regarding the use of a solenoid actuator as the locking and unlocking means, it is the Examiner’s position that such a modification would be obvious to try. Wang discloses an electronic control lock mechanism that allows of the drawer to be unlocked and locked through a switch. Yabuuchi then discloses a solenoid actuator that also allows the drawer to be unlocked and locked through a switch. Since there are limited options regarding switch type and Yabuuchi shows that a solenoid actuator can be used with a drawer assembly, it would have been obvious to try using another locking mechanism within modified Hill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seibert et al. (WO 2016055906 A1) discloses retractable drawers used in another type of device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
08/15/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761